Citation Nr: 9919758	
Decision Date: 07/19/99    Archive Date: 07/28/99

DOCKET NO.  98-21 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for left knee injury 
residuals.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. S. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from June 1980 to December 
1981.


This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in March 1997 by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDING OF FACT

A nexus between post service left knee problems and the 
veteran's service, to include a purported inservice left knee 
injury, is not shown.


CONCLUSION OF LAW

A claim for service connection for left knee injury residuals 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  See also Caluza v. 
Brown, 7 Vet. App. 498 (1995), wherein the United States 
Court of Appeals for Veterans Claims, formerly the United 
States Court of Veterans Appeals (Court) held that a well-
grounded claim requires evidence of a current disability, an 
inservice disability, and a nexus or link between the two.  
In the instant case, the clinical evidence does not 
demonstrate that any left knee disability that may currently 
be manifested is 

etiologically or pathologically related to the veteran's 
period of active service.  See also 38 C.F.R. § 3.303(d) 
(1998).  Since service connection cannot be granted for a 
disability that is not shown to be related to service, the 
Board must accordingly find that a claim for service 
connection for any such disability is not well grounded and 
therefore must be denied, pursuant to the decision of the 
Court in Edenfield v. Brown, 8 Vet. App. 384 (1995).  See 
Caluza, supra.  

In the instant case, the veteran's service medical records 
show that her lower extremities were clinically evaluated as 
normal on service entrance; the report of the medical 
examination conducted in conjunction with her service 
entrance, dated in November 1979, does not indicate the 
presence of any left knee problems, or history thereof.  A 
service medical record dated in July 1980 shows that she was 
accorded treatment after wedging her right knee in a pool 
gutter; although this report specifically references the 
right knee at seven different places, and makes no reference 
whatsoever to the left knee, the veteran, at her May 1998 
personal hearing, insisted that references to her right knee 
were erroneous, and that her left knee was in fact the knee 
that had been injured at that time.  It is noted, however, 
that the service medical records dated subsequent to July 
1980 do not indicate that any left knee problems were 
identified.  In addition, the report of her separation 
medical examination, dated in November 1981, is devoid of 
findings indicating the presence of a left knee disability; 
again, her lower extremities were clinically evaluated as 
normal.

In contrast, the post service medical evidence indicates 
that, on several occasions, the veteran was accorded 
treatment for left knee complaints.  On one occasion, in July 
1985, she cited a history of a left knee injury in 1980, with 
intermittent "trouble" since that date.  Likewise, in July 
1996, she reported a 16-year history of left knee pain 
"secondary" to catching her left leg in a swimming pool 
drain.  The most recent clinical record, which is the report 
of VA medical treatment dated in October 1996, indicates an 
impression of left knee internal derangement.


Even if the Board were to assume, solely for the purpose of 
this discussion, that the veteran did in fact injure her left 
knee in July 1980, it must be reiterated that the service 
medical records dated subsequent to the July 1980 incident, 
which she contends was the cause for her current left knee 
complaints, do not reflect that any left knee problems were 
manifested; to the contrary, her lower extremities (to 
include her left knee) were clinically evaluated as normal on 
service separation.  Based on this evidence, the Board must 
conclude that any inservice left knee problem experienced by 
the veteran was apparently acute and transitory, and was 
resolved without residuals.  See 38 C.F.R. § 3.303(b) (1998).  
It thus appears, notwithstanding the acute and transitory 
nature of the inservice left knee problem, that two of the 
three requirements for a well-grounded claim as enunciated in 
Caluza - an inservice disability, and a current disability - 
may be present.  

However, it is uncontroverted that the second requirement - a 
nexus or relationship between a current disability and 
service - is not demonstrated by the medical evidence.  The 
Board must point out that the post-service manifestation of a 
left knee disorder has not been either related to any 
inservice left knee problem, or in some manner attributed to 
service.  Although several of the post-service records show 
that the veteran has furnished a history of left knee 
impairment since July 1980, such allegations must be balanced 
against the clinical evidence, which is devoid of medical 
findings indicating the presence of any relationship between 
a current disability and service; see 38 C.F.R. § 3.303(d) 
(1998).  Likewise, there are no such findings demonstrating 
that her current left knee disability is a residual of her 
purported inservice left knee injury, or that there has been 
continuity of left knee symptomatology since service.  The 
Court has held that, while a veteran is qualified to relate 
his or her symptoms, he or she is not competent, absent 
medical training, to render findings pertaining to factors 
requiring medical expertise, such as etiology or pathology.  
Moray v. Brown, 5 Vet. App. 211, 214 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  In this 
case, the veteran has not 

demonstrated that she has the requisite medical skills, and 
her contentions that her current left knee problems began in 
service are unsupported conjecture that can be assigned no 
probative weight.

The Board must emphasize that the Court has held that a well-
grounded claim requires satisfaction of criteria that include 
the presence of a nexus between a current disability and an 
inservice disability (or evidence that a current disability 
is related to service).  In the case at hand, the Board must 
therefore conclude that, in the absence of evidence 
demonstrating such a nexus, the veteran has not submitted 
evidence sufficient to justify a belief by a fair and 
impartial individual at this time that service connection for 
left knee injury residuals could be granted, as is required 
under the provisions of 38 U.S.C.A. § 5107(a) (West 1991).  
See also Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992).  
The Board accordingly finds that the veteran's claim is not 
well grounded and is therefore denied, in accordance with the 
Court's decision in Edenfield.

The Board also notes that the Court has held that, when a 
claimant fails to submit a well-grounded claim under 
38 U.S.C.A. § 5107(a) (West 1991), VA has a duty under 
38 U.S.C.A. § 5103(a) (West 1991) to advise the claimant of 
the evidence required to complete his or her application, in 
circumstances in which the claimant has referenced other 
known and existing evidence.  Robinette v. Brown, 8 Vet. 
App. 69 (1995); see also Epps v. Brown, 9 Vet. App. 341 
(1996) and McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997) 
(per curiam).  In the case at hand, the Board notes that the 
veteran has not indicated that any such evidence is 
available.  The Board must point out that its duty to assist 
the veteran in the development of his claim, as stipulated in 
38 U.S.C.A. § 5107(a) (West 1991), does not arise until a 
claim is shown to be well grounded.  The Board must also 
point out that the veteran is free to submit new and material 
evidence, and reopen her claim for service connection for 
left knee injury residuals, at any time.



ORDER

A claim for service connection for left knee injury residuals 
is not well grounded, and is accordingly denied.


		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals


 

